Citation Nr: 1639226	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-43 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a foot disability and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which reopened a previously denied claim for service connection for a foot disability.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the Veteran was accompanied by a representative from the Texas Veterans Commission (TVC) at his May 2016 hearing.  Upon review, the Board found the VA Form 21-22, "Appointment of Veterans Service Organization as Claimant Representative," dated October 2015 and received by VA in April 2016, insufficient to appoint TVC as the Veteran's representative because it was not signed by a representative of TVC.  Accordingly, in August 2016 the Board sent the Veteran a letter to clarify his wishes regarding representation, and the Veteran responded that he wished to proceed with his appeal pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A December 1993 rating decision, of which the Veteran was notified in January 1994, denied entitlement to service connection for a foot disability, diagnosed at the time as pes cavus with plantar warts; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final December 1993 rating decision is new and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a foot disability.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a foot disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for service connection for a foot disability was denied in a December 1993 rating decision, of which the Veteran was notified in January 1994.  As the Veteran did not appeal the rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection was denied in the December 1993 rating decision due to the fact that the Veteran's service medical records did not disclose any treatment for a foot condition.  The evidence received since that time includes medical records and lay statements.  A VA examination and opinion was obtained, and the Veteran provided testimony at a May 2016 hearing.  Additionally, VA treatment records submitted since the prior final decision suggest that, while the Veteran's pes cavus was not noted on entry to service, it may have pre-existed and been aggravated by service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a foot disability is reopened.  




ORDER

New and material evidence having been received, the claim for entitlement to service connection for a foot disability is reopened and, to that extent, the claim is granted.  


REMAND

While further delay is regrettable, the Board finds further development is warranted before a decision may be rendered in the issue on appeal.

The Veteran underwent VA examination in connection with his claim in September 2010, at which time the examiner diagnosed several foot conditions and opined that they were not related to the Veteran's service.  The examiner noted that there was no evidence of foot abnormalities or deformity indicated in the Veteran's service treatment records, and that his current foot conditions were primarily related to his pes cavus deformity, which could have developed over time following active service.  Upon review, the Board finds this opinion insufficient for purposes of determining service connection.  Primarily, the Board notes that the opinion is speculative in nature and based largely on an absence of evidence in the Veteran's service treatment records, rather than on objective evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Furthermore, the examiner did not address the Veteran's contention that he had a foot disability which pre-existed and was aggravated by his active duty service.  Of note, a July 2012 Disability Benefits Questionnaire, completed by a private podiatrist, notes a diagnosis of claw foot dated in 1951.  Accordingly, the Board finds that remand is warranted so that an additional VA examination and opinion may be obtained.

Furthermore, the evidence demonstrates that the Veteran receives some benefit from the Social Security Administration (SSA), although it is unclear whether such benefits are due to age, disability, or both.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records relevant to any claim for disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Finally, updated treatment records should also be associated with the claims file with the Veteran's assistance.  38 U.S.C.A. § 5103A(c) (West 2014).  This includes the records from 1983 and 1985 for treatment of the ankle noted by the Veteran at his hearing, provided the records are properly identified by the Veteran and he provides VA with authorization to obtain the records.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim related to the foot disability.  All identified VA records should be added to the claims file, to include all relevant records dating since April 2011.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran, to include records from 1983 and 1985 related to a right ankle injury.  Board Hearing Tr. at 13-14.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran should be notified and the claims file annotated as such.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA foot examination by a podiatrist or other appropriate specialist.  The claims file must be reviewed by the examiner in conjunction with the examination.  After review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following:

a.  Is it clear and unmistakable (obvious and manifest) that any foot disability diagnosed pre-existed the Veteran's active duty service?  If so, specify the evidence upon which this opinion is based.  

b.  If any foot disability clearly and unmistakably pre-existed service, did such disability worsen in service? 

c.  If any pre-existing foot disability worsened in service, is it clear and unmistakable (obvious and manifest) that the pre-existing foot disability was not aggravated during service?  Identify the evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, is it clear and unmistakable that any worsening was due to the natural progression of the disability?

d.  If the Veteran has any foot disability that did not clearly and unmistakably pre-exist service or that was not clearly and unmistakably not aggravated by service, then is it at least as likely as not (50 percent probability or more) that any current foot disability began in, was caused by, or is otherwise related to active duty service?

The examiner should address all diagnoses of record.
A complete rationale should be provided for any opinion or conclusion expressed.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


